Case 1:21-cr-00343-SHS Document 12 Filed 07/21/21 Page 1 of 8

ORIGINAL

  

AO 98 (Rev. 12/11) Appearance Bond

 

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York

 

United States of America }
Vv. ) B43
) Case No. 21 CR “43.

DIELONG WU )
Defendant )

APPEARANCE BOND

Defendant’s Agreement

I, DIELONG WU (defendant), agree to follow every order of this court, or any

 

court that considers this case, and [ further agree that this bond may be forfeited if I fail:
( X ) to appear for court proceedings;
( xX if convicted, to surrender to serve a sentence that the court may impose; or
(x to comply with all conditions set forth in the Order Setting Conditions of Release.

Swe ae

Type of Bond

( X ) (1) This is a personal recognizance bond.

( X) (@) Thisis an unsecured bond of —_ $250,000.00

 

( ) (3) This is a secured bond of , secured by:

 

( J) f& , in cash deposited with the court.

( ) (b) the agreement of the defendant and each surety to forfeit the following cash or other pronerty

ey aL Gishl wail SA DOSES

(describe the cash or other property, including claims on it ~ such as a lien, mortgage, or loan — and attach proof of
ownership and value):

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

{ ) () abail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

 

 
Case 1:21-cr-00343-SHS Document 12 Filed 07/21/21 Page 2 of 8

AO 98 (Rev. 12/11} Appearance Bond

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1} the defendant is found not guilty on all charges, or (2) the defendant reports to

serve a sentence.

Declarations

Ownership of the Property. 1, the defendant — and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above; and
(3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its value

while this appearance bond is in effect.

Acceptance. 1, the defendant — and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.

I, the defendant — and each surety -- declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)

Date: 07/21/2021

+ Died
Defendant’s Signature’ DTELONG WU

 

Suretyproperty owner ~ printed name

Suretyproperty owner — signature and date

 

Suretyproperty owner — printed name

Surety/property owner — signature and date

 

Surety/property owner — printed name .

Date: 07/21/2021

Approved.

2 ERPRETER
“EEDED(

Surety/property owner — signature and date

CLERK OF COURT

Senay co or Deputy Clerk

 

 

AUSA's Signature AUSA BRETT KALIKOW

 

 

 

 
Case 1:21-cr-00343-SHS Document 12 Filed 07/21/21 Page 3 of 8

AO 199A (Rev. 06/19) Order Setting Conditions of Release

 

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York

United States of America
v.

DIELONG WU Case No. 21 CR 43

 

Nee Ne

Defendant
ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

 

(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

|
(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making |
any change of residence or telephone number, }

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at:

 

Place

 

on

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.

 
Case 1:21-cr-00343-SHS Document 12 Filed 07/21/21 Page 4 of 8

AO 199B (Rev. 12/20) Additional Conditions of Release Page _of __—s~Pages

 

 

ADDITIONAL CONDITIONS OF RELEASE

Pursuant to 18 U.S.C. § 3142(c}(1}(B), the court may impose the following least restrictive condition(s) only as necessary to reasonably assure the
appearance of the person as required and the safety of any other person and the community.

ITIS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(Cl) (6) The defendant is placed in the custody of:
Person or organization
Address (only ifabove is an organization)
City and state Tei. No.

who agrees fo (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

 

 

 

 

Signed:

 

Custodian Date
(i/]) (7) The defendant must:
([7]) (a) submit to supervision by and report for supervision to the PRETRIAL SERVICES FOR [| Regular; LC] Strict; As Directed

 

telephone number , no later than
(24D (b) continue or actively seek employment.
(LL) (©) continue or start an education program.
(17]) (d} surrender any passport to: PRETRIAL SERVICES
(L4]) (e) not obtain a passport or other international travel document.
(f/]) (f° abide by the following restrictions on personal association, residence, or travel: SDNY/EDNY

 

 

 

 

(2) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including:

 

 

(LJ) (h) get medical or psychiatric treatment:

 

 

(LJ) (i) return to custody each at o’ clock after being released at o’clock for employment, schooling,
or the following purposes:

 

 

(LZ) G) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers

necessary,

. AAR
(LZ) (k)} not possess a firearm, destructive device, or other weapon.

(L_]) () not use alcohol ( ([] jatatl ¢ [-] ) excessively.

(()) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C, § 802, unless prescribed by a Heensed
medical practitioner,

(I) (@) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
of prohibited substance screening or testing.

(L_]} (0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer.

(Ll) (p) participate in one of the following location restriction programs and comply with its requirements as directed.

(LL) @ Curfew. You are restricted to your residence every day ( TI ) from to ,or ( Li Jas
directed by the pretrial services office or supervising officer; or

((_]} (iit) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental heaith treatment; attorney visits; court appearances; court-ordered obligations; or other
activities approved in advance by the pretrial services office or supervising officer; or

((_)) Gi) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court; or

(CO) (iv) Stand Alone Monitoring. You have no residential curfew, home detention, or home incarceration restrictions. However,
you must comply with the location or travel restrictions as imposed by the court.
Note: Stand Alone Monitoring should be used in conjunction with global positioning system (GPS) technology.

 

 
Case 1:21-cr-00343-SHS Document 12 Filed 07/21/21 Page 5 of 8

AO 199B (Rev. 12/20) Additional Conditions of Release Page of Pages

 

 

ADDITIONAL CONDITIONS OF RELEASE

(2) (q submit to the following location monitoring technology and comply with its requirements as directed:
(LJ) G) Location monitoring technology as directed by the pretrial services or supervising officer; or
(LJ } GD Voice Recognition; or
(Oh) Gii} Radio Frequency; or
(14) dv) GPS.

(1) () pay all or part of the cost of location monitoring based upon your ability to pay as determined by the pretrial services or supervising
officer.

(1) (s) report as soon as possible, to the pretrial services or supervising officer, every contact with law enforcement personnel, including arrests,
questioning, or traffic stops.

(C1) ©

 

 

 

$250,000 PRB TO BE CO-SIGNED BY 2 FINANCIALLY RESPONSIBLE PERSONS; TRAVEL LIMITED
TO SDNY/EDNY; SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS); PRETRIAL
SUPERVISION AS DIRECTED BY PTS; DEFT TO CONTINUE OR SEEK EMPLOYMENT; DEFT TO BE
RELEASED ON OWN SIGNATURE; REMAINING CONDITIONS TO BE MET BY 8/4/2021; (1) NO NEW -
LOANS, BANK ACCOUNTS, LINES OF CREDIT CREDIT OR OTHER FINANCIAL ACCOUNTS W/OUT
PERMISSION OF PTS; (2) NO FINANCIAL TRANSACTIONS INVOLVING MORE THAN $10,000 |
W/OUT PERMISSION OF PTS; 3) SHALL NOT POSSESS MORE THAN $10,000 IN CASH AT ANY
TIME; (4) NO CONTACT WITH CO-DEFENDANTS OUTSIDE PRESENCE OF COUNSEL; (5) SHALL
NOT POSSESS PERSONAL IDENTIFYING INFORMATION OF OTHERS; (5) SURRENDER. PASSPORT
W/IN 48 HOURS

Defense Counsel Name:
Defense Counsel Telephone Number:

Defense Counsel Email Address:
Case 1:21-cr-00343-SHS Document 12 Filed 07/21/21 Page 6 of 8

AO 199C (Rev. 09/08) Advice of Penalties

 

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT: DIELONG WU Case No, 21 CR 8

£

i
}

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS: 7 i l, 4 eer p

“
Le gf

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and @ prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (/.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1} an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2} an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3} any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor— you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In

addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

Tacknowledge that I am the defendant in this case and that | am aware of the conditions of release. [ promise to obey all conditions
of release, to appear as directed, and surrender fo serve any sentence imposed. Iam aware of the penalties and sanctions set forth above.

ne

Date: 07/21/2021 wy Dy ER fo ny | ifs
Defendant tee DIET ONG WU

 

[| DEFENDANT RELEASED

 

City and State

Directions to the United States Marshal

(_) The defendant is ORDERED released after processing.
The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
has posted bond and/or complied with ail other conditions for release. If still in custody, the defendant must be produced before
the appropriate judge at the time and place specified.

Date:

 

 

Judicial Officer's Signature

 

AUSA's Signatwe AUSA BRETT KALIKOW

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATFORNEY U.S. MARSHAL

 

 
' Case 1:21-cr-003438-SHS Document 12

AQ 199C (Rev. 09/08) Advice of Penalties

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Filed 07/21/21 Page 7 of 8

Senthem District of Sew York

The Eronx
Manhattan
Westchester
Reckhiand
Dutchess
Crane
Putnan:
Sullivan

Eastem Cistrict of sew York

Ereckivn iKings Count}
Cueens (Queens County)
Staten Isiand (hicnniwnd County)
Leng Island (Nassau & Suffcik)

  

 

 

 
Case 1:21- poe TN amen 12 Feed RA Sh/Ranitrage 8 of 8

Proceeding via: ]CourtCall OAT&T |¥ | In Person

JRA

 

 

 

 

 

 

DOCKET No, 21CR343 DEFENDANT Dielong Wu
AUSA Brett Kalikow DEF.’S COUNSEL Xavier Donaldson
| RETAINED O FEDERAL DEFENDERS i] CIA a PRESENTMENT ONLY

C) None INTERPRETER NEEDED

; CO] DEFENDANT WAIVES PRETRIAL REPORT

Brady Warning Given
MRule5 ORule9 OC) Rule 5(c)(3) [1 Detention Hrg. §= DATE OF ARREST 07/21/2021 CI VOL. SURR.
TIME OF ARREST 0600AM CJ on writ
C1 Other: TIME OF PRESENTMENT 2:35PM
BAEL DISPOSITION

C SEE SEP. ORDER
C1 DETENTION ON CONSENT W/O PREJUDICE [LI DETENTION: RISK OF FLIGHT/DANGER [ISEE TRANSCRIPT
(Ci DETENTION HEARING SCHEDULED FOR:
i] AGREED CONDITIONS OF RELEASE
C1 DEF. RELEASED ON OWN RECOGNIZANCE
IZ $250,000 PRB W2  __FRP
(1 SECURED BY $ CASH/PROPERTY:
7] TRAVEL RESTRICTED TO SDNY/EDNY/
01 TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
i SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

 

 

 

VJ PRETRIAL SUPERVISION: CIREGULAR [STRICT MAS DIRECTED BY PRETRIAL SERVICES
[] DRUG TESTING/TREATMT AS DIRECTED BY PTS LJ] MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS

(1 DEF. TO SUBMIT TO URINALYSIS; If POSITIVE, ADD CONDITION OF DRUG TESTING/TREA TMENT
TCI HOME INCARCERATION [} HOMEDETENTION [] CURFEW [] STAND ALONE MONITORING
LI LOCATION MONITORING TECHNOLOGY AS DIRECTED BY PTS [] GPS

CJ DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

V1 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] [J DEF. TO CONTINUE OR START EDUCATION PROGRAM
C] DEF, NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

C1 DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
7] DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
; REMAINING CONDITIONS TO BE MET BY: 8/4/2021

 

 

 

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

- no new loans, bank accounts, lines of credit or other financial accounts without permission of PTS
- no financial transactions involving more than $10,000 without permission of PTS

- shall not possess more than $10,000 cash at any time

~ no contact with co-D outside presence of counsel

- shall not possess PI of others

-surrender passport within 48 hours

iV] DEF. ARRAIGNED; PLEADS NOT GUILTY 7] CONFERENCE BEFORE D.J. ON 8/19/2021
E] DEF. WAIVES INDICTMENT
SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161¢h)(7) UNTIL. 8/19/2021

For Rule 5(¢)(3} Cases:
CI IDENTITY HEARING WAIVED CO DEFENDANT TO BE REMOVED

C] PRELIMINARY HEARING IN SDNY WAIVED C1 CONTROL DATE FOR REMOVAL:

 

PRELIMINARY HEARING DATE: CON DEFENDANT’S CONSENT

DATE: 07/21/2021 Kefharioe
UNITED STATES MAGISTRATE JUDGE, S.D.NY,

WHITE (original) ~ COURT FILE PINK — US, ATTORNEY’S OFFICE YELLOW — U.S. MARSHAL GREEN — PRETREAL SERVICES AGENCY
Rev'd 2056

 

 

 
